    Case 20-80285         Doc 72     Filed 04/21/20 Entered 04/21/20 14:31:12               Desc Conversion
                                             Order Page 1 of 1
Form oconvert(oconv)

                                   UNITED STATES BANKRUPTCY COURT

                                              Central District of Illinois

                                                216 Federal Building
                                                100 N.E. Monroe St.
                                               Peoria, IL 61602−1003

In Re: Fifth Day Restaurants, LLC                           Case No.: 20−80285
       Debtor
                                                            Chapter: 7

                                           ORDER OF CONVERSION




The above named case having been filed under Chapter 11 on 3/2/20 and a Motion to Convert filed by the Debtor;

IT IS ORDERED that the above named case be, and is hereby converted to a Chapter 7 case and that the items
marked below be furnished at the times specified:




    Robert E Eggmann is required to file a Final Report in the Chapter 11 case within 60 days (120 days for
    a Chapter 13).
    The debtor is required to pay Clerk's fees as indicated on the Notice re: Outstanding Court Fees Due
    provided. These fees are due immediately. (Payment to be made by money order or certified check,
    payable to Clerk, U.S. Bankruptcy Court.)
    Robert E Eggmann is required to pay Clerk's fees as indicated on the Notice re: Outstanding Court Fees
    Due provided. These fees are due from any funds of the estate on hand.
    Applications for Fees and Expenses in the Chapter 11 shall be filed within 30 days.


You are hereby notified that Andrew S. Erickson is the Chapter 7 Trustee.



Entered: 4/21/20



                                                                          /S/ Thomas L. Perkins
                                                                         United States Bankruptcy Judge



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
